Citation Nr: 1404327	
Decision Date: 01/30/14    Archive Date: 02/10/14

DOCKET NO.  09-46 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to March 29, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to March 29, 2012.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1951 to April 1953. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  During the pendency of the appeal, a July 2009 rating decision granted a 30 percent rating for PTSD, effective from February 21, 2007 and an April 2012 rating decision granted a total disability rating (100 percent), effective from March 29, 2012.  Because less than the maximum available benefit for a schedular rating was awarded from the July 2009 rating decision and because the increase was not granted effective from the initial date that service connection was awarded from the April 2012 rating decision, the issue, as described above, is properly before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  

Additionally, because a total disability rating was awarded for service-connected PTSD effective March 29, 2012, and because PTSD is the only service-connected disability, the TDIU issue is moot from that date.  Cf. Bradley v. Peake, 22 Vet. App. 280 (2008) (holding that there could be a situation where a veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for special monthly compensation under 38 U.S.C. § 1114(s) by having an "additional" disability of 60 percent or more ("housebound" rate)).   Thus, the Veteran's TDIU claim prior to March 29, 2012, is properly before the Board, and the issue has been listed on the title page.

In November 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of this hearing has been associated with the claims file.  In January 2012 the Board remanded the issues of entitlement to an initial evaluation in excess of 30 percent disabling for PTSD and entitlement to a TDIU, for updated VA treatment records, a VA examination and thereafter readjudication of the claims.  The Board finds that the specified VA treatment records were associated with the claims folder.  Additionally, in March 2012, a VA PTSD examination was conducted, along with an April 2012 addendum, and the examination report was obtained and added to the claims folder.  This examination provided the necessary evaluation with respect to the Veteran's PTSD but did not address whether the Veterans service-connected PTSD renders him unable to secure or follow a substantially gainful occupation, as the remand directed.  In April 2012, the RO readjudicated the increased rating claim for PTSD and issued a supplemental statement of the case (SSOC).  In October 2012, the RO issued a rating decision for the TDIU claim and an SSOC for the PTSD claim and the TDIU claim.   With respect to the issue of entitlement to an initial evaluation in excess of 30 percent disabling for PTSD, the requested VA treatment records, VA examination and SSOC have been obtained, thus there has been substantial compliance with the remand instructions for this issue.  Stegall v. West, 11 Vet. App. 268 (1998).  However, the TDIU claim must be remanded for additional developed as described below.  Id. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period prior to June 29, 2009, the Veteran's PTSD was manifested by functional impairment comparable to occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  For the period from June 29, 2009 to September 7, 2011, the Veteran's PTSD was manifested by functional impairment comparable to occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.

3.  For the period from September 7, 2011, the Veteran's PTSD was manifested by functional impairment comparable to total occupational and social impairment.


CONCLUSIONS OF LAW

1.  For the period prior to June 29, 2009, the criteria for an initial evaluation in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

2.  From June 29, 2009 to September 7, 2011, the criteria for an evaluation of 70 percent, but no higher, for PTSD are met.  38 U.S.C.A. § 1155, (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).

4.  From September 7, 2011, the criteria for a 100 percent disability evaluation, for PTSD are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for PTSD arose from a disagreement with the initial evaluation assigned following the grant of service connection for PTSD.  As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C. § 5104) and a statement of the case (under 38 U.S.C. § 7105).  The record reflects that these notices have been provided to the Veteran.

VA satisfied the duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service medical records, VA medical records and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's VA treatment records have been obtained and are in the associated with the claims file.  Service treatment records (STRs) were not obtained, and are presumed lost.  The law provides that when, through no fault of the Veteran, records under the control of the Government are unavailable, the duty to assist is heightened.  O'Hare v. Derwinski, 1 Vet.App. 365 (1991).  VA must advise the Veteran of his right to support his claim by submitting alternate sources of evidence, including service medical or personnel statements, or lay evidence, such as "buddy" affidavits or statements.  Id.  The Veteran was notified of the unavailability of his STRs via letter, dated June 22, 2007.  The RO explained what efforts were made, asked the Veteran to submit anything he had, suggested alternate evidence that may be of assistance, and informed him that he was ultimately responsible for providing evidence to support his case.  See also 38 C.F.R. § 3.159(e).  The Veteran has, during the pendency of his claims, submitted, personal statements as well as lay statements by others, and in support of his claims.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided PTSD examinations to the Veteran in October 2008, June 2009 and March 2012.  Each examiner interviewed the Veteran and conducted a mental status examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected disability, the Board concludes that these examinations are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in November 2011, the issue on appeal was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board finds the record as it stands includes adequate evidence to allow the Board to decide the issue on appeal.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with his claim for an increased rating for his service-connected PTSD.  As such, appellate review may proceed without prejudice to the Veteran.

II.  Merits of the Claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

This appeal arises from the rating decision in which service-connection was established for PTSD.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Criteria for rating disability due to PTSD are found in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2013).  According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the individual's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2013).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The symptoms listed in Diagnostic Code (DC) 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A 30 percent rating is warranted when the disorder is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The portion of VA's schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness.  Higher scores correspond to better functioning of the individual.  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  Id.  GAF scores from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Id.

Analysis of the period prior to June 29, 2009

For the period prior to June 29, 2009, the Veteran's PTSD has been evaluated as 30 percent disabling.  The pertinent evidence of record, which includes VA mental health notes, dated from March 2007 to April 2009, and an October 2008 VA PTSD examination report, noted symptoms of off and on depression, nightmares, anger, night sweats, trouble sleeping, flashbacks, avoidance of certain stimuli, mild problems with concentration and memory, exaggerated startle response and avoidance of social contact.  These VA mental health notes, dated from March 2007 to April 2009, consistently noted that the Veteran was oriented, with no suicidal or homicidal ideations, had no delusions or hallucinations and exhibited a linear thought process.  An August 2007 mental health note indicated the Veteran reported he was getting anxious and taking it out on wife, and that this began when his grandson died and he drove to California for the funeral.  

Additionally, a March 2008 record noted that the Veteran's grooming and hygiene were good, his eye contact was good, his behavior was calm and cooperative, his speech was regular in rate and rhythm, his mood was tense, his affect was congruent and his thought process was coherent, logical and goal oriented.  The March 2008 record also characterized the Veteran's insight as good and his judgment as fair and provided a GAF score of 60.  A June 2008 record noted similar findings the March 2008 record, except that the Veteran's mood was good, his insight fair and his judgment poor.  A June 2008 treatment record reported the Veteran was verbally abusive to his wife and she doesn't want to go out with him because of his anger.  An August 2008 mental note stated the Veteran was accompanied by his wife and she stated she does not like to go out with him as he causes a scene.  A September 2008 VA record indicated the Veteran was trying to control his anger and refusing to argue with his wife and assigned a GAF score of 60.  An October 2008 VA psychiatry note stated the Veteran reported visual hallucinations but not delusions and the Veteran's thought content and processes were appropriate.  A GAF score of 60 was provided.  The October 2008 VA psychiatry note also stated that the Veteran's wife reported that the Veteran does not have a good relationship with his children and that they do not call that often.

The October 2008 VA PTSD examination report noted the Veteran was oriented and that his thought process and communication skills were within normal limits with no delusions or hallucinations.  The October 2008 VA PTSD examination report noted that the Veteran had good eye contact, was cooperative and did not report any suicidal or homicidal ideation and appeared able to maintain personal hygiene and basic activities of daily living.  Additionally, at the October 2008 VA PTSD examination the Veteran reported he could not keep many jobs due to anger and had girlfriends over the years but had negative relations with his children.  The October 2008 VA examiner stated the Veteran's speech was normal and that he did not report any history of anxiety consistent with panic disorder.  The October 2008 VA examiner did note the Veteran reported mild difficulty with attention span and concentration as well as mild dysfunction with short-term memory.  The October 2008 VA examiner stated the Veteran was dysphoric and irritable with congruent and constrict affected and assessed a moderate impact on social or occupational functioning with respect to this observation.  The October 2008 VA examiner also stated that the Veteran did not display any unusual impulse control problems during the interview but that his history of alcohol use and anger problems would indicate problems with impulse control and assessed a moderate impact on social or occupational functioning with respect to impulse control.  Finally, the October 2008 VA examiner stated the chronic sleep disturbances experienced by the Veteran had a mild impact on social or occupational functioning.  The October 2008 VA examiner provided a GAF score of 60 and stated that the Veteran experienced moderate to severe negative changes in psychosocial functional status and quality of life following traumatic combat deployment in Korea.  

A January 2009 mental health note reported that the Veteran had insight into why people in his family treated him the way they do, he know that they are trying to help him but sometimes it makes him feel useless.  A March 2009 mental health note found the Veteran had fair grooming and hygiene, good eye contact, was oriented and that his thought process was coherent, logical and goal directed.  A July 2009 mental health note stated the March 2009 mental health note assessed a GAF of 58; however, that is not contained in the record itself.  

In weighing the evidence, the Board finds that the Veteran is not entitled to an evaluation in excess of 30 percent prior to June 29, 2009.  Indeed, the Veteran's typical GAF score was 60 during the period prior to October 29, 2008, which is indicative of moderate symptomatology.  Additionally, the evidence reflects that the Veteran was alert and oriented with logical and goal directed thought in the majority of the records.  Furthermore, the evidence does not reflect any circumstantial, circumlocutory or stereotyped speech.  The record does not reflect evidence of instances related to impaired judgment or impaired abstract thinking.  The record does not reflect evidence related to difficulty in understanding complex commands and only one record noted visual hallucinations.    The evidence establishes that for the period prior to June 29, 2009, the Veteran's PTSD symptoms most closely approximated occupational and social impairment with occasional decrease in work efficiency and periods of inability to perform occupational tasks, but generally functioning satisfactorily.  The GAF scores support this finding as does the fact that the Veteran's symptoms were relatively moderate and presented only minor impact on his social and occupational functioning.  The evidence has not shown that the disability has resulted in occupational and social impairment with reduced reliability and productivity, prior to June 29, 2009, thus a rating in excess of 30 percent is not warranted for this period.  

Analysis of the period from June 29, 2009 to September 7, 2011

For the period from June 29, 2009 to September 7, 2011, the pertinent evidence of record includes VA mental health notes, dated from July 2009 to February 2011, and a June 2009 VA PTSD examination report, which noted symptoms that included periodic panic attacks, transient suicidal thoughts, anxiety, depression, serious memory problems, insomnia, cold sweats, irritability, nightmares, intrusive thoughts, avoidance of associated stimuli, headaches, inability to sit with his back exposed, inability to see dead people and hypervigilance.  The June 2009 VA PTSD examiner indicated that the Veteran's PTSD signs and symptoms resulted in deficiencies in most areas of work, school, family relationships, judgment, thinking and moods and provided a GAF score of 55.  The June 2009 VA PTSD examination report stated that the Veteran reported a history of fights as well as verbal arguments with his girlfriend.  The June 2009 VA PTSD examiner also noted the Veteran had impairment of communication.  July and September 2009 mental health notes reported the Veteran was oriented, had good hygiene, good eye contact, that he was calm with appropriate affect and logical thought processes.  

A January 2010 mental health note assigned a GAF score of 62 and stated the Veteran was alert, with fairly good personal hygiene, good insight and his judgment was intact and that he had good immediate recall.  An April 2010 mental health note provided a GAF score of 55.  Another April 2010 mental health note reported periodic panic attacks, transient suicidal thoughts, anxiety, depression and serious memory problems.  A June 2010 mental health note assigned a GAF score of 55 and reported that the Veteran was oriented but had transient suicidal thoughts, a linear thought process and no hallucinations or delusions.  Another June 2010 mental health note stated that the Veteran was alert, and that his thinking well organized and rational, with no perceptual distortion, no major depressive symptoms or suicidal ideation.  A July 2010 mental health note found that the Veteran was coherent with fair insight and no significant depressive symptoms, no suicidal ideation and that his memory for recent and remote events was well maintained.  A September 2010 mental health note revealed symptoms of nightmares, anxiety and intrusive thoughts with transient suicidal thoughts.  A December 2010 mental note found that the Veteran displayed very marginal grooming and hygiene, was irritable but denied suicidal ideation and that his insight and judgment were satisfactory. A GAF score of 50 was assigned.  A February 2011 mental health note assigned a GAF score 52 and noted the Veteran was casually dressed and groomed with logical flow of thought, his affect was within normal limits and his insight and judgment appeared satisfactory.  The February 2011 mental health note also mentioned the Veteran will shortly move to California to reside with his son.  

In weighing the evidence, the Board finds that the Veteran is entitled to an evaluation in excess of 30 percent from June 29, 2009 to September 7, 2011.  The June 2009 VA PTSD examiner indicated that the Veteran's PTSD signs and symptoms result in deficiencies in most areas of work, school, family relationships, judgment, thinking and moods.  Additionally, the evidence reflects that the Veteran reported transient suicidal thoughts several times.  Finally, the evidence indicates problems with the Veteran's memory and communication.  Thus, the Board finds that a rating of 70 percent is warranted from June 29, 2009 to September 7, 2011. 

Although a 70 percent rating is warranted for PTSD from June 29, 2009 to September 7, 2011, a higher rating than that is not warranted.  The evidence has not shown that the disability has resulted in total occupational and social impairment from June 29, 2009 to September 7, 2011.  Even the June 2009 VA PTSD examination report, which provided the strongest evidence indicating that a higher rating was warranted, did not characterize the PTSD as total.  Also, the while the Veteran exhibited an inability to maintain relationships, he nevertheless still has had a relationship with his son as he moved to California to live with him for some period of time.  Therefore, a total (100 percent) rating is not warranted because the Veteran does not have total occupational and social impairment.

Analysis of the period from September 7, 2011

For the period from September 7, 2011, the pertinent evidence of record includes VA mental health notes, dated from September 2011 to March 2012, and November 2011 Board testimony, which noted symptoms that included nightmares, cognitive problems, homelessness and social isolation.  A September 2011 mental health note documented that the Veteran requested a place to live as he lost his home, his mood was irritable, his affect blunted, his thought process was blaming and his insight and judgment were poor.  An October 2011 mental health note reported that the Veteran had considerable financial hardship after attempting to live with his son, but does receive help from his sister when he really needs it.   The October 2011 mental health note assigned a GAF score of 47.  

At the November 2011 Board hearing, the Veteran testified that when he takes his PTSD medication he becomes nonfunctional.  He also testified that he cannot think straight anymore and used to read but now he can hardly read.  Additionally, he testified that he doesn't have a home to go to and it's just him and his cat, as his cat is the only one that tolerates him.  In this case, the Veteran is competent to report these symptoms because these symptoms require only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

A January 2012 mental health note assigned a GAF score of 53 and stated the Veteran reported mildly troubling anxiety.  His affect was mainly serious, mildly worried, chiefly about financial matters, his insight, judgment and grooming were satisfactory and he had logical flow of thought.  A March 2012 mental health note, dated prior to the March 2012 VA examination, revealed the Veteran reported he had thoughts of taking his own life.  Another March 2012 VA mental health note indicated the Veteran was homeless and had been sleeping in his truck and various motels because a shelter would not accept his cat, his only support system.  This mental health record also noted that the Veteran was appropriately dressed and groomed, and he was oriented and that he did not exhibit suicidal or homicidal ideation.  A final March 2012 addendum stated the Veteran has an elderly sister and they may visit weekly.  

The RO assigned a total disability rating for PTSD effective from March 29, 2012.  Based upon the evidence in this case, the exact onset of the Veteran's current symptoms and level of disability related to PTSD cannot be determined with any certainty.  However, the Board finds that the earliest that that it can be factually ascertained that the Veteran met the criteria for a total disability rating is September 7, 2011, the date the mental health note documented the Veteran's homelessness.  Additionally, the Board finds that while there was some indication that the Veteran had communication with his sister, other records, including the Veteran's testimony indicate his only companion was his cat, which is indicative of the total occupational and social impairment contemplated by this total disability rating category.  Thus, the Board finds that a total disability rating is warranted from September 7, 2011. 

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's PTSD are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, he has reported sleep disturbances, nightmares, irritability, and difficulty in relationships, among other similar symptoms.  These symptoms are consistent with those listed in the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting a total occupational and social impairment, which is the level of disability that the Veteran has been found to have.  For these reasons, the Board declines to remand this matter for referral for extraschedular consideration.  

In sum, there is no basis for an initial rating in excess of 30 percent prior to June 29, 2009, for the Veteran's PTSD, but a rating of 70 percent, and no higher, is warranted for the Veteran's PTSD from June 29, 2009 to September 7, 2011, and a 100 percent disability rating is warranted from September 7, 2011.  38 C.F.R. § 4.130, DC 9411 (2013). 
ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied prior to June 29, 2009.  

Entitlement to an initial evaluation of 70 percent, but not higher, for PTSD is granted June 29, 2009 to September 7, 2011.

Entitlement to an initial evaluation of 100 percent, for PTSD is granted from September 7, 2011 to the present.  


REMAND

As noted in the introduction, the Board remanded the case in January 2012 to the agency of original jurisdiction (AOJ) for additional development and consideration.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall, 11 Vet. App. at 271.  The Court has indicated, additionally, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id. 

As noted above, the January 2012 remand instructions directed the AOJ, among other instructions, to schedule a VA examination to evaluate the current severity of the Veteran's PTSD and to provide an opinion as to whether the Veteran's service-connected PTSD rendered him unable to secure or follow a substantially gainful occupation.  While the development undertaken did ascertain the current severity level of the Veteran's PTSD, an opinion was not provided as any effects of the Veteran's service-connected PTSD on his ability to obtain and maintain employment.  Thus, a remand is necessary to complete this development.  Id.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU and the manner in which disability ratings and effective dates are assigned for awards of disability benefits.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file. 

2.  Thereafter, obtain an opinion from a Vocational Rehabilitation Specialist with respect to the TDIU claim.  The complete record, to include a copy of this Remand, the claims folder and Virtual VA records, must be made available to and reviewed by the examiner.  The examiner must provide an opinion as to whether it is at least as likely as not (50 probability or more) that the Veteran's service-connected disability, without consideration of any non service-connected disabilities and without regard to his age, preclude him from securing or following a substantially gainful occupation consistent with his education and occupational experience for the period prior to September 7, 2011. 

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided. 

3.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a SSOC and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp.§ 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


